Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3-Feb-2017

Claim Construction
	The term “ionic liquid” (IL) refers to a salt having a melting point less than 200ºC [0086].  It is insoluble in water and soluble in non-polar organic solvents.
	A “surface active ionic liquid” is an IL containing at least one ion with amphiphilic character under certain conditions [0086].  Examples are octylammonium oleate, triethylammonium oleate, hexadecylammonium oleate, and octylammonium stearate.

Rejections Not Based on Prior Art
Claims 119 – 138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Process Claim 119 positively and clearly recites inter alia the limiting step of, “adding an ionic liquid to an oil resource,” but it is unclear from the further recital, “to form a mixture of the ionic liquid and hydrocarbon” whether said “mixture” was in fact formed or whether the recitation, “to form” merely expresses the aspirational intent that motivated the practitioner of the claimed process to carry out the adding step.  This basis for rejection may be overcome by reciting “thereby forming a mixture …” or 
	Per claim 119, it is unclear whether the “oil resource” recited at the right side end of the claim is the same oil resource as “an oil resource” recited at the passage bridging lines 1 and 2.  This basis for rejection can be overcome by reciting in claim 119, “an oil resource, …to said [or, “the”] oil resource.”
	Per claim 120, it is unclear whether the “ionic liquid” pumped during the pumping step is the same ionic liquid as that recited in claim 119.  This basis for rejection can be overcome by reciting in claim 120, “pumping said [or “the”] ionic liquid.”
	Per claim 120, it is unclear whether “the ionic liquid” of the “allowing” step is the same ionic liquid as the one in claim 119 that was added to an “oil resource” or the ionic liquid that was pumped into a reservoir because neither claim 119 not claim 120 requires that the oil resource be located within or otherwise in fluid communication with the reservoir.  Similarly, it is unclear whether either of the “heavy oil or bitumen” material is the oil of the oil resource and/or the hydrocarbon recited in claim 120.
	Per claim 122, it is unclear whether the extracted mixture that “is configured to separate into multiple layers” separates into multiple layers.  That is to say, suppose a driving license-credentialed teenaged child living at home asks both parents to borrow the family car for the afternoon.  The parents excuse themselves to discuss their child’s request privately.  They remark to each other and agree that the child has a valid driving license; the child is an authorized driver on the family’s paid-up car insurance policy; has demonstrated age-appropriate good judgment while driving on previous occasions; the car’s registration sticker is current, its gas tank full, and tires lightly worn; the 
The foregoing rationale is applied to reject each of pending claims 122 – 138 that recites the phrase “configured to” or “adapted to” or the like, that does not make it clear through alternative phrasing that the relevant implied step is positively recited as a step or action taken to unambiguously limit the scope of the process claim in that regard.
	The task of identifying each and every instance of unreasonable imprecision in defining the metes and bounds of the claimed subject matter serving to put the examiner during examination and the public post-inchoate issuance on fair notice of the claimed invention consumes scarce administrative resources better allocated to searching for prior art.  Accordingly, the examiner leaves it to Applicant to improve the clarity of claims 121 – 138 as Applicant sees fit with the examiner’s comments set forth above in mind.  With adequate notice prior to expiration of a period for response, the examiner is prepared to review and comment on any informal draft of Applicant’s proposed amendments Application may wish to share with the examiner prior to Applicant’s formal response in furtherance of compact prosecution.  Such sharing is strictly optional at Applicant’s discretion.

	Per claim 133, “wherein the of the” cannot be understood.
	Claim 119 fails to provide antecedent basis for “the solvent” of claim 133.
	Claim 119 fails to provide antecedent basis for “the slurry” of claim 137.
	Claim 119 fails to provide antecedent basis for “the solid and liquid phases” of claim 137.

Rejections Based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 119 – 120, 126-128, 130, 134 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20150111799 to Miranda Olvera interpreted in light of, but not modified by, USP 8742025 to Jung.
US 20150111799 to Miranda Olvera describes injecting [0010] by pumping [0027] [0035] at adequate pressure <5000 psig [0035] an ionic liquid [0013] [0014] [0015], e,g, imidazolium cations1 [0014] [0015], into a heavy oil-bearing geological formation (“reservoir” [0010] at penultimate line]) during extraction [0010] of the heavy 
Per claim 130, it would have been obvious to have formulated material components of a formulation by combining them individually or in pairings in any order of addition, or to have altered the order of addition as necessary, motivated by the adage, “if at first one doesn’t succeed, try, try again.”

Claims 121 – 125, 132, 135, 136 are rejected under 35 U.S.C. 103 as obvious over US 20150111799 to Miranda Olvera and Jung, as applied to claim 119 above, further in view of US 10093862 to Kyllönen and US 20140054200 to Painter.
Miranda Olvera does not describe adding water to the mixture of heavy crude oil and ionic liquids extracted from the oil-bearing formation / reservoir.  It is unclear whether Miranda Olvera appreciates that the extracted mixture of heavy oil hydrocarbons and ionic liquid would also include mineral solids, e.g., sand, clay, drill cuttings, clay, and other oily particulates.
US 20140054200 to Painter teaches that oil extracted from drilled wells includes oily drill cuttings, minerals, silt, and oil coated sand [0006].  Painter describes a method for separating oil from particulate matter [0009] [0043].  Painter teaches that when an ionic liquid is applied to such oily particulates, the hydrocarbon dissociates from the particulates to form a multiphase system comprising a hydrocarbon phase, an ionic liquid / hydrocarbon / minerals phase, and an ionic liquid / sand / clay phase [0009] 


    PNG
    media_image1.png
    881
    1325
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    483
    464
    media_image2.png
    Greyscale


One of skill would have understood from Painter that the extracted mixture of heavy oil hydrocarbons and ionic liquid described by Miranda Olvera would also include mineral solids, e.g., sand, clay, drill cuttings, clay, and other oily particulates, particulates which can be difficult to separate from the extracted hydrocarbons.




    PNG
    media_image3.png
    908
    873
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    524
    490
    media_image4.png
    Greyscale


	It would have been obvious to have added water, as taught by Kyllönen, to the extracted mixture of heavy oil hydrocarbons, ionic liquid, and oily mineral solids / particulates of Miranda Olvera in order to more effectively separate the hydrocarbons from ionic liquid and from the oil particulates Painter teaches one should expect to find difficult to separate from hydrocarbons.


Kurkal-Siebert suggests formulating downhole fluids, e.g., the surfactant modified ionic liquid of Miranda Olvera, with conventional additives, e.g., a clay stabilizer, e.g., choline formate in combination with an ionic liquid 8/42. 

Claims not rejected over Prior Art
	Claims 131, 133, 137, and 138 are not rejected over prior art.

Art Cited of Interest
	US 20110108466 to Petcavich describes separating oil from particulates using ionic liquid and microwave energy to heat the mixture.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 USP 8742025 to Jung at col 5 line 30+ discloses the melting points of a variety of compounds in this class as having melting points 61ºC  -181ºC